Citation Nr: 0506322	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03- 14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
limitation of motion of the lumbar spine.  

2.  Entitlement to restoration of a 40 percent evaluation for 
right hip bursitis.  

3.  Entitlement to an increased rating for coccygectomy, with 
recurrent pain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for bunions with 
plantar fasciitis, right foot, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for bunions with 
plantar fasciitis, left foot, currently evaluated as 10 
percent disabling.  

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1990 to August 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2002 and June 2003 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In September 2002 the RO denied claims of entitlement to 
increased ratings coccygectomy, with recurrent pain 
(coccygectomy herein), and bunions with plantar fasciitis, 
right foot (right foot disorder), and bunions with plantar 
fasciitis, left foot (left foot disorder).  The RO also 
denied entitlement to a TDIU, and proposed a reduction in an 
evaluation, from a 40 percent evaluation to a 20 percent 
evaluation, for limitation of motion of the lumbar spine, 
effective from September 1, 2003, and proposed a reduction in 
an evaluation, from 40 percent to 10 percent, for right hip 
bursitis, effective from September 1, 2003.  


In June 2003 the RO reduced the evaluations, from 40 percent 
to 20 percent, for limitation of motion of the lumbar spine, 
effective from September 1, 2003, and from 40 percent to 10 
percent for right hip bursitis, effective from September 1, 
2003.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Veterans Law Judge sitting at 
the RO in November 2004 (Travel Board hearing).  A transcript 
of this hearing is on file.  

The claims of entitlement to increased ratings for bunions 
with plantar fasciitis, right and left feet, each foot 
currently evaluated as 10 percent disabling, and the claim of 
entitlement to a TDIU, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims at issue.  

2.  The medical evidence of record, including the August 2002 
VA examination report, shows limitation of motion of the 
lumbar spine to 20 degrees of extension and right and left 
lateral rotation, with most motion of the lumbar spine 
painful, as well as episodic flare-ups, evidence suggesting 
severe limitation of function on account of pain and limited 
motion.  

3.  The medical evidence of record, including the August 2002 
VA examination report, shows almost full flexion of the 
thigh, with no more than a slight hip disability on account 
of pain and tenderness, with episodic flare-ups, representing 
a period of decreased symptomatology which was sustained and 
no evidence of ankylosis, or flail joint.  

4.  The veteran's coccygectomy is shown to include painful 
residuals and is rated at the schedular maximum.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent evaluation 
for limitation of motion of the lumbar spine, effective 
September 1, 2003, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 
3.344, 4.1, 4.13, 4.16, 4.71a, Diagnostic Code 5292 (2003).  

2.  The criteria for restoration of a 40 percent evaluation 
for right hip bursitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 
4.1, 4.13, 4.16, 4.71a, Diagnostic Code 5252 (2003).  

3.  An evaluation in excess of 10 percent for coccygectomy 
residuals is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.71a, 
Diagnostic Code 5298 (2004); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Rating Musculoskeletal Disabilities

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or peri-articular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint. 38 C.F.R. § 4.59.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995). Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59. The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or pain on movement. 38 C.F.R. § 4.45.


Restoration

There is no question that VA has the responsibility to reduce 
a disability rating when the facts of a particular case 
warrant such action under the law. The regulations note that 
"[o]ver a period of many years, a veteran's disability claim 
may require ratings in accordance with changes in laws, 
medical knowledge and his or her physical or mental 
condition." 38 C.F.R. § 4.1. However, the circumstances under 
which rating reductions can occur are limited by regulation.

Procedurally, VA regulations provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons. The beneficiary must be notified of the 
contemplated action, furnished detailed reasons for the 
action proposed, and must be given 60 days in which to 
present additional evidence and 30 days to request a 
predetermination hearing for the purpose of showing that 
compensation should not be reduced. Thereafter, if additional 
evidence is not received, a final rating will be promulgated 
and the award will be reduced, effective from the last day of 
the month in which the 60-day period from the date of notice 
to the beneficiary of the final rating action expires. 38 
C.F.R. § 3.105(e), (i).

Moreover, a claim as to whether a rating reduction is proper 
must be resolved in the veteran's favor unless the 
preponderance of the evidence weighs against the claim. Brown 
v. Brown, 5 Vet. App. 413, 421 (1993). A rating reduction 
case is not a rating increase case.  Id.  

For disabilities with ratings that have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by full and complete examinations; 
reduction on the basis of a single examination is prohibited. 
38 C.F.R. § 3.344(a), (b). The United States Court of Appeals 
for Veterans Claims (CAVC) has discussed the application of 
38 C.F.R. § 3.344.



That regulation provides in pertinent part that: (1) the 
entire record of examinations and the medical history must be 
reviewed to ascertain whether the recent examination was full 
and complete; (2) examinations that are less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis for reduction; (3) 
ratings on account of diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination, except where all evidence warrants a conclusion 
of sustained improvement and that such improvement will be 
maintained under the ordinary conditions of life. 38 C.F.R. 
§ 3.344(a).

The duration of a rating is measured from the effective date 
assigned that rating until the effective date of the actual 
reduction.  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 
(1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (where VA 
reduces the veteran's rating without observing applicable 
laws and regulations, the rating is void ab initio, and the 
CAVC will set aside the decision as not in accordance with 
the law.); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 
(1992).

In this case, the veteran's 40 percent evaluation for her 
service-connected limitation of motion of the lumbar spine, 
and the 40 percent evaluation for her service-connected right 
hip bursitis have each been in effect only since October 10, 
2000, a period of less than five years as of the June 2003 
rating decision effectuating the September 2002 proposed 
reductions.  Therefore, 38 C.F.R. § 3.344 is not applicable 
in either claim on appeal.  

However, the CAVC has stated that, even when 38 C.F.R. § 
3.344 is not specifically applicable, VA must determine that 
there has been an actual change in the condition, for better 
or worse, and not merely a difference in the thoroughness of 
the examination or in the use of descriptive terms.  See 38 
C.F.R. § 4.13.  


Pursuant to the above provisions, the CAVC has held that "the 
RO and Board are required in any rating reduction case to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations."  
Brown (Kevin), supra, 5 Vet. App. at 421. Additionally, in 
any rating reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but that such improvement reflects improvement in ability to 
function under the ordinary conditions of life and work. Id.  

Limitation of Motion of the Lumbosacral Spine

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The 
Rating Schedule provides a compensable rating for limitation 
of motion of the lumbar spine with the assignment of a 10 
percent disability when slight, 20 percent when moderate, or 
40 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief; 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces. Consider special monthly 
compensation, with lesser involvements rate for limited 
motion, nerve paralysis. A 60 percent evaluation may be 
assigned without cord involvement, abnormal mobility 
requiring neck brace (jury mast). In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 110 percent for demonstrable deformity of a vertebral 
body. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (effective 
prior to September 23, 2002).

A 100 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type). A 60 percent evaluation may be assigned for ankylosis 
at a favorable angle. 38 C.F.R. § 4.71a, Diagnostic Code 
5286.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. A 60 percent evaluation may 
be assigned with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent evaluation may be assigned for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

A 20 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months. A 10 percent 
evaluation may be assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

A 40 percent evaluation may be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degree or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A higher 
evaluation of 50 percent is not assigned unless there is 
unfavorable ankylosis of the entire thoracolumbar spine. A 60 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months. A higher evaluation of 100 percent is not assigned 
unless there is unfavorable ankylosis of the entire spine. 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 
2003).

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae. Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.


However, a corollary of the decision is that ratings cannot 
be assigned for both limitation of motion and intervertebral 
disc syndrome without violating the prohibition against 
pyramiding of ratings because intervertebral disc syndrome 
has been found to implicate limitation of motion. VAOPGCPREC 
36-97.  


Right Hip

Diagnostic Code 5252 pertains to limitation of flexion of the 
hip.  Under the provisions of that section, a 10 percent 
disability rating is warranted for flexion limited to 45 
degrees. A 20 percent disability rating is warranted for 
flexion limited to 30 degrees. A 30 percent disability rating 
is assigned for flexion limited to 20 degrees, and a 40 
percent disability rating is warranted for flexion limited to 
10 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2004).  


Coccyx

The veteran is currently rated as 10 percent disabled under 
diagnostic code 5298 for her service-connected coccygectomy, 
with recurrent pain, rated as the removal of the coccyx.  38 
C.F.R. § 4.71a. A 10 percent disabling rating is the maximum 
available under this diagnostic code, on account of painful 
residuals.  Id. 


Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed her claims in November 2001.  
The RO issued duty to assist notices in February and June 
2002, advising him of VA's duty to assist and other VCAA 
responsibilities.  As this was before the RO's September 2002 
denials of the claims adjudicated on the merits herein, the 
timing of the VCAA notice comports with the CAVC's holding in 
Pelegrini, supra. 

The substance of the notices, as supplemented by the 
statement of the case and supplemental statements of the 
case, are satisfactory as well.  Specifically, the veteran 
was advised of her need to identify or submit evidence, 
primarily medical opinion evidence of greater impairment or 
of an increase in severity of symptoms associated with his 
lumbar spine, right hip and coccygectomy residuals.  This 
notice also informed her that VA would attempt to obtain any 
evidence that she identifies.  

The RO requested that the veteran send VA any information she 
may have pertinent to her claims on appeal, and the RO 
obtained private medical evidence from various sources.  The 
RO also provided her with a toll-free telephone number should 
she require additional information or answers to questions 
relevant to his claims.  There is no report of contact to 
indicate that she called with any question regarding this 
notice; no reply is of record.  

The veteran has not identified any VA or private treatment 
pertinent to the claims adjudicated on the merits, which have 
not already been obtained.  Consistent with the duty to 
assist, the RO scheduled her for appropriate VA examinations 
in August 2002.  

Once all of the above was completed, the RO denied the claims 
adjudicated on the merits in a September 2002 RO decision.  

The September 2002 decision, notices, statement of the case, 
and supplemental statement of the case, advised the veteran 
of the evidence considered and the reasons and bases for the 
denial of her claims adjudicated on the merits on appeal.  
The veteran was advised of all appropriate regulations 
governing entitlement to an increased evaluation in excess of 
10 percent for coccygectomy and entitlement to restorations 
of evaluations for lumbar and hip disorders, including a 
recitation of 38 C.F.R. § 3.159, with reference to the 
relevant sections of the United States Code, as well as 
specific reference to the results of all VA examinations.  

No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative, 
after the October 2004 supplemental statement of the case.  
As such, VA has obtained all relevant records in support of 
his claim, and no further notification or development action 
is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claims 
adjudicated on the merits on appeal.  Neither the veteran nor 
her representative have identified additionally available 
medical evidence relevant to these claims that has not 
already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
she should submit to substantiate her claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

As to the coccygectomy claim, the Board observes that less 
than perfect notice of VCAA was issued in this case.  
However, as the veteran's coccyx is already rated at the 
maximum amount allowable under VA regulations, including at 
Diagnostic Code 5298, no further development is indicated and 
would serve no useful purpose.  No higher evaluation is 
warranted under applicable regulation.  

It appears that VA has done everything reasonably possible to 
notify and assist the veteran, and further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.  Accordingly, in the circumstances of this 
case, additional efforts in accordance with the VCAA would 
serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

The Board is satisfied that all necessary development has 
been completed within VCAA as to the claims of entitlement to 
restoration of a 40 percent evaluation for limitation of 
motion of the lumbar spine, restoration of a 40 percent 
evaluation for right hip bursitis, and entitlement to an 
evaluation in excess of 10 percent for coccygectomy 
residuals.  


Lumbar Spine

The RO reduced the veteran's 40 percent evaluation for lumbar 
spine limitation of motion on the basis of the findings on VA 
examination in August 2002.  The VA examiner who conducted 
the August 2002 examination specifically noted, however, that 
the veteran had limitation of extension to 20 degrees, with 
right and left lateral bending limited to 20 degrees as well.  
Most significantly, with regard to pain and painful motion, 
the examiner noted that "[a]ll of this causes significant 
back discomfort."  This statement alone counsels against the 
reduction of the veteran's disability evaluation for lumbar 
limitation of motion, as painful motion is as serious of a 
disability and limited motion.  38 C.F.R. §§ 4.40, 4.45, see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board finds that the August 2002 VA examination report 
weighs against the reduction, and warrants restoration of a 
40 percent evaluation on account of lumbar limitation of 
motion, with pain.  The Board is persuaded that the August 
2002 VA examination report, as a whole, reflects a level of 
functional impairment which warrants no less than the 40 
percent rating for limitation of motion and painful motion of 
the lumbar spine under Diagnostic Code 5292.  The veteran 
does not assert more than the restored 40 percent evaluation 
is warranted, and there is no showing of any degenerative 
disc disease.  Accordingly, the claim is granted in full as 
asserted on appeal. 

The Board finds that the evidence that the veteran's lumbar 
spine disorder improved is not as persuasive as the evidence 
that there was no actual sustained improvement.  When the 
propriety of a rating reduction of the rating is not 
supported by a preponderance of the evidence, as in this 
case, restoration of the rating is warranted.  


Right Hip Bursitis

The RO reduced the veteran's 40 percent rating for right hip 
bursitis to a 10 percent rating, effective September 1, 2003, 
on account of findings shown on VA examination in August 
2002.  

On VA examination in August 2002, the veteran had flexion to 
120 degrees-well below the criteria for even a 10 percent 
evaluation under Diagnostic Code 5252.  

Diagnostic Code 5253 relates to thigh impairment, as 
demonstrated by limited abduction, adduction and/or rotation. 
This Code section permits a 10 percent rating for "limitation 
of adduction of, cannot cross legs," or for "limitation of 
rotation or, cannot toe-out more than 15 degrees, affected 
leg," and a 20 percent rating for "limitation of abduction 
of, motion lost beyond 10 degrees." 38 C.F.R. Part 4, 
Diagnostic Code 5253 (2003).

On VA examination in August 2002, the veteran had 30 degrees 
of internal rotation, and 75 degrees of external rotation-
again, well below the criteria for even a 10 percent 
evaluation under Diagnostic Code 5253.  

The August 2002 VA hip examination reveals almost full range 
of flexion and rotation of the right hip on examination, with 
no complaint of painful motion.  Although the right hip was 
tender to palpation of the greater trochanter area, the Board 
must conclude that the criteria for restoration of a 40 
percent evaluation are not met for right hip bursitis.  In 
finding so, the Board places greater weight in the objective 
clinical evidence on examination in August 2002, than the 
veteran's subjective complaints of greater impairment.  It 
was proper for the RO to find that the findings on VA 
examination in August 2002 warrant no more than a 10 percent 
rating for the veteran's right hip disability.  The veteran 
is not shown to receive any ongoing treatment for her right 
hip disability.  With no medical evidence to greater right 
hip impairment, the claim of entitlement to restoration of a 
40 percent evaluation for right hip bursitis must be denied.  


Coccyx

The veteran's coccyx is already rated at the maximum amount 
under Diagnostic Code 5298.  No higher evaluation is 
warranted under applicable regulation.  

The Board has also given due consideration to the veteran's 
complaints of coccyx pain, however, no basis for an increased 
rating exists.  In DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), the CAVC held that consideration must be given to 
functional losses caused by pain, limited or excess movement, 
weakness, excess fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998).  However, in the instant 
case on appeal, the veteran's service-connected coccygectomy 
is rated by application of a Diagnostic Code which is not 
predicated on loss of range of motion.  Additionally, the 
veteran's service-connected coccygectomy is already rated at 
the maximum allowable under Diagnostic Code 5298.  
Accordingly, as the CAVC held in similar situations, sections 
4.40 and 4.45 are not for application.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

With no basis for an evaluation in excess of 10 percent for 
the veteran's coccygectomy, even with complaints of painful 
residuals, the claim must be denied.  


Extraschedular Evaluation

With respect to the claims adjudicated on the merits above, 
the CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996). 

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. 

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual or exceptional case, where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with impairment in 
the average earning capacity due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  

As to the disabilities presented and adjudicated on the 
merits on appeal, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular rating criteria.  

The 40 percent rating for limitation of motion of the lumbar 
spine, the 10 percent rating for right hip bursitis, and the 
10 percent rating for coccygectomy, with recurrent pain, 
adequately compensate the veteran for the nature and extent 
of severity of these disabilities.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.


ORDER

Entitlement to restoration of a 40 percent evaluation for 
limitation of motion of the lumbar spine, effective September 
1, 2003, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to restoration of a 40 percent evaluation for 
right hip bursitis is denied.  

Entitlement to an evaluation in excess of 10 percent for 
coccygectomy residuals is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO provided notice of VCAA in February and June 2002, 
which regarded the veteran's TDIU claim on appeal.  Another 
VCAA letter of September 2003 addressed claims of service 
connection which are not in appellate status at this time.  


As the veteran has been afforded no notice of VCAA in 
connection with her remaining claims, compliance with the 
notice provisions of VCAA is not shown in the first instance.  

As to the TDIU claim, and the claims for increased ratings on 
appeal, additional pertinent medical evidence was received at 
the RO prior to the certification of the appeal to the Board 
and after the issuance of the last statement of the case in 
April 2003.  That is, the RO has not considered any of this 
additional evidence pertinent to these claims since the RO's 
issuance of the statement of the case in April 2003.  The 
veteran has not waived initial RO review of this additional 
evidence.  38 C.F.R. § 19.37 (2004). 

As to the TDIU claim, the claims for increased ratings, and 
claims for restorations of prior disability evaluations, the 
Board notes that the evidence of record is conflicting and 
incomplete, and medical questions were not resolved on prior 
VA examinations several years prior.  The veteran was last 
provided VA foot and spine examinations in August 2002.  She 
asserts that these examinations were inadequate, and the 
Board agrees.  The VA examination reports are old as well, 
since evidence received since then shows that the veteran had 
a right foot bunionectomy in October 2003.  

The Board also observes that in denying the claims on appeal, 
the RO placed emphasis on VA treatment records of September 
26, 2002 and April 23, 2003, indicating that, at least on one 
date, the veteran was non-compliant with her pain 
medications, and that on another date, she was wearing "very 
high" heeled shoes.  The clinical import, if any, of these 
post-VA examination notes should be ascertained by qualified 
medical professionals on reexamination of the veteran.  
Accordingly, the veteran should be scheduled for VA foot and 
spine examinations, to include a detailed medical opinion 
statement as to the severity of the disabilities at issue in 
light of demonstrated symptoms, with comment as to the 
significance, if any, of the September 2002 and April 2003 
notations.  


38 C.F.R. § 4.2 states that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  In addition, 38 C.F.R. § 4.13 
provides: "When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms."  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claims.  Appropriate examinations are 
necessary for the proper assessment of veterans' claims.  
38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC issue a VCAA notice 
letter to the veteran, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), specific to the 
remaining issues on appeal (except the 
TDIU claim, for which adequate VCAA 
notice was issued in June 2002 and 
September 2003).  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate her claims of entitlement to 
increased ratings for bilateral foot 
bunions with plantar fasciitis.  

She should be specifically advised that 
such supporting evidence would 
necessarily be competent medical opinion 
evidence, and she should be informed 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her disabilities of the 
feet from November 2000 to the present.  

She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

All outstanding VA treatment records, 
dated from April 2004 to the present, 
should also be obtained for use in the 
appeal.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2) 
(2004).  

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
who has previously not seen or examined 
the veteran, including on a fee basis if 
necessary, and who has carefully reviewed 
the veteran's documented medical history, 
for the purpose of ascertaining the 
extent of severity of right and left foot 
bunions, (other than subjective 
complaints of pain).  

The claims file, a separate copy of this 
Remand AND 38 C.F.R. §§ 4.40, 4.45 and 
4.59, must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Do the service-connected bilateral 
foot bunions with plantar fasciitis 
involve only the nerves, or do they also 
involve the muscles and joint structure?
(b) Do the service-connected bilateral 
foot bunions with plantar fasciitis cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.
(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
bilateral foot bunions with plantar 
fasciitis, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected bilateral foot bunions with 
plantar fasciitis, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected bilateral foot bunions with 
plantar fasciitis.
(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
bilateral foot bunions with plantar 
fasciitis, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected bilateral foot bunions with 
plantar fasciitis.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

The examiner must also be requested to 
express an opinion as to whether the 
service-connected disabilities have 
rendered the veteran unemployable for VA 
compensation purposes.  Further 
examination of the veteran is at the 
examiner's option.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claims, and may result in their denial.  
38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


